Steele HAYS, Special Judge. Appellants Stephen and Janette Miller were charged with manufacturing marijuana and possession of drug paraphernalia in the Circuit Court of Washington County. They moved to suppress the evidence seized under a search warrant. Following a hearing, the circuit court denied the motion to suppress and the Millers entered written conditional pleas of guilty pursuant Rule 24.3 of the Arkansas Rules of Criminal Procedure. On appeal they maintain the ruling of the circuit court should be reversed. We disagree. On the morning of October 22, 1998, the Millers were stopped for speeding on U.S. Highway 75 near Denison, Texas. The arresting officer, Sharalyn Fichtl, requested a warrant check on Stephen Miller and learned he had prior arrests for the sale of marijuana, possession of LSD, and possession of a weapon. She asked Miller if he had a weapon with him while traveling and whether he was carrying any contraband, which he answered in the negative. Officer Fichtl asked Miller if she could look in his vehicle. He agreed, adding that they would like to be on their way. From beneath the front seat on the passenger’s side, Officer Fichd found a container with some two or three ounces of marijuana. In the trunk she found a package in purple wrapping, which Mrs. Miller explained was a gift for her sister and consented to Officer Fichtl’s request to open it. The package contained twelve plastic bags of marijuana totaling three pounds in weight. The Millers were placed under arrest. The entire procedure was videotaped and recorded by audio recorder and later introduced into evidence at the suppression hearing. The next day Officer Fichtl called Fayetteville and gave the Millers’ Fayetteville address to Detective Mike Henderson, who relayed the information to Sergeant Kenny Yates. Yates and Detective Reynolds went to the residence to see if anyone was there. Yates knocked on the front door and got no response. He went to the back door and knocked and got no response. When he stepped on the back porch, he smelled a strong odor of marijuana and noticed potting soil, small pots, plant food, and similar items. The smell, he said, was obviously coming from inside the house, there being a gabled vent at the back of the house. Sergeant Yates left two officers to watch the house and proceeded to apply for a search warrant. As one of the officers at the scene was waiting, he walked around the Millers’ backyard from a neighboring tract. From there he could see marijuana plants, two to three feet tall, growing in the backyard. He called to report this information, and the marijuana plants were added to the search warrant. The officers returned with the warrant, searched the house, and seized some ten pounds of marijuana, scales, bongs, and other drug paraphernalia. They also seized six marijuana plants from the yard. On appeal, appellants renew their arguments that the evidence seized in Texas and Arkansas must be suppressed in accordance with Fourth Amendment constraints. They invoke the doctrine of the “fruit of the poisonous tree.” Wong Sun v. United States, 371 U.S. 471 (1963).  When reviewing a trial court’s ruling on a motion to suppress, we make an independent determination based on the totality of the circumstances and reverse only if the ruling is clearly erroneous or against the preponderance of the evidence. Fouse v. State, 337 Ark. 13, 989 S.W.2d 146 (1999); Langford v. State, 332 Ark. 54, 962 S.W.2d 358 (1998). Specifically, appellants argue the search of their residence violated the Fourth and Fourteenth Amendments to the Constitution of the United States and Article 2, Section 15, of the Arkansas Constitution. They claim the search of their vehicle was illegal and information given to the Arkansas police was tainted and hence could not support the search warrant ultimately obtained in Arkansas.  There is no contention that the initial stop of the Millers for speeding was improper; rather, they maintain they consented merely to the search of the interior of their vehicle and not the trunk, from which the bulk of the marijuana was retrieved. It does appear that in her written report Officer Fichtl wrote that she asked if she could look “inside” the vehicle. But in her testimony at the suppression hearing, she stated, “I asked if I could look in his vehicle,” and the videotape verifies her testimony. Of greater import is what appellants understood they were consenting to, and the videotape reflects that Miller walked to the passenger seat and told his wife, “She wants to search the car.” We are not persuaded that when someone consents to the search of a vehicle there is in any sense an implied exception of the trunk. Nor was there any objection from either appellant when Officer Fichtl opened the trunk. Appellants also submit that there was a coercive element to their consent in that “Officer Fichtl stated that the Millers could be on their way if they first allowed her to search the vehicle and she found no contraband.” But again the videotape refutes that version of events. It was not until after Stephen Miller had consented that anything was said about their moving on: FlCHTL: Okay. Do you mind if I look in your vehicle, make sure you don’t have any illegal substances or large sums of cash or weapons or ... Miller: No, no. FlCHTL: ... contraband? MILLER: Yeah, you can go ahead. I just wish we could go. FlCHTL: Okay, well if I can look, if there’s nothing in there, then it will take me a couple of minutes — five minutes and I’ll let you be on your way. Miller: Okay.  In sum, we believe the consent by appellants to the search of their vehicle was freely and voluntarily given and in no way stigmatizes the ensuing events in Arkansas, to which we now turn. Appellants’ attack on the seizure of evidence by the Fayette-ville police is essentially threefold: (a) the police should not have gone to appellants’ residence in the first place because “the officers knew that the occupants of the residence were incarcerated in Texas at the time they went to the residence”;1 (b) the police should not have gone to the back of the house; and (c) the police should not have gone onto a neighbor’s property to scan appellants’ backyard. All of these actions, they contend, violated appellants’ right of privacy under the Fourth Amendment.  Argument (c) requires no extended discussion. Appellants have no standing to complain of any invasion of the property of their neighbors. Richard v. State, 64 Ark. App. 177, 983 S.W.2d 438 (1998); Standley v. State, 25 Ark. App. 37, 751 S.W.2d 364 (1988).  As to whether appellants were at home, the police may well have assumed they were still in Texas, but the fact of the matter must rest in uncertainty because the record tells us nothing of their whereabouts. But whether appellants were at home or away can have little bearing on the right of the police to investigate a nascent crime. In capsule, the Fayetteville police had been informed by another law enforcement agency that appellants had left Fayetteville the previous morning in a rented vehicle intending to spend two days in Dallas with no luggage. They were arrested near Denison for speeding, and a large quantity of marijuana — three pounds was found in the trunk in a package bearing a Fayetteville address. Coupled with that information was the fact that appellant Stephen Miller had a history of prior arrests for possession of marijuana and LSD. Whether that information alone would sustain a search warrant is not before us. Certainly it was reasonable cause for suspicion and an investigation, which would obviously entail going to the address to see if anyone was there. And even if it were a known fact the appellants were away, it does not follow that others might not have been there. The house could have been occupied by other family members, friends, housekeeper, or even a confederate, alerted by appellants as a consequence of their arrest. We believe the police, knowing what they knew, would have been remiss had they not paid a visit to the pertinent address. That brings us to the back door. Appellants insist the police had no right to go there. They rely in part on State v. Shepherd, 303 Ark. 447, 798 S.W.2d 45 (1990), but the Shepherd case is distinguishable. There, the police, in conjunction with the prosecutor, used the prosecutor’s subpoena power as a pretext to gain access to the subject property, which the trial court held was an abuse of the subpoena power and, hence, illegal. The supreme court affirmed. In this case, the police did not resort to a pretext; they went directly to the front door, which they, like countless others, had every right to do. The question is, did they over step the bounds of the Fourth Amendment by going to the back door?  We can locate no cases of our own or from our supreme court shedding light on this issue. The United States Supreme Court, in defining the broader concept of curtilage, noted four factors to be treated as useful tools in determining whether an individual reasonably may expect that the area in question should be regarded as private: the proximity of the area claimed to be curtilage to the home; whether the area is included within an enclosure surrounding the home; the nature of the uses to which the area is put; and the steps taken by the resident to protect the area from observation by passersby. United States v. Dunn, 480 U.S. 294 (1987).  A discussion by the federal appeals court in United States v. Doaust, 916 F.2d 757 (1st Cir. 1990), in which Doaust was convicted of unlawful possession of firearms after police searched his home pursuant to a warrant based on the officers’ observation of a gun through a back window in his house, is informative: The legal question is whether the police had a right to be at the back of the house where they saw the gun, or whether they were simply snooping. * * * A policeman may lawfully go to a person’s home to interview him. See Davis v. United States, 327 F.2d 301, 303 (9th Cir.1964); United States v. Wheeler, 641 F.2d 1321, 1327 (9th Cir.1981); United States v. Anderson, 552 F.2d 1296, 1300 (8th Cir.1977); United States v. Bradshaw, 490 F.2d 1097, 1100 (4th Cir.), cert. denied, 419 U.S. 895, 95 S.Ct. 173, 42 L.Ed.2d 139 (1974). In doing so, he obviously can go up to the door, see Davis, 321 F.2d at 303, and, it seems to us, if that door is inaccessible there is nothing unlawful or unreasonable about going to the back of the house to look for another door, all as part of a legitimate attempt to interview a person. See, e.g., Anderson, 552 F.2d at 1300 (reasonable for police to proceed to rear of house to look for back entrance); Wheeler, 641 F.2d at 1327 (reasonable for police to stand on tires to look over fence to see if anyone is at home); United States v. Hersh, 464 F.2d 228, 230 (9th Cir.), cert. denied, 409 U.S. 1008, 93 S.Ct. 442, 34 L.Ed.2d 301 (1972) (reasonable for police to look through window while standing at front door trying to locate and interview defendant). But cf. Texas v. Gonzales, 388 F.2d 145, 147 (5th Cir. 1968) (police have no right to look through window simply to see if drug activity is taking place inside). On the basis of this record the district court found that the police went to the back “looking for an accessible main floor entrance” not to see if unlawful activity was taking place, but as part of their efforts to interview Daoust. It further found that they looked up through the window simply to see if someone was at home. The record adequately supports these findings. See United States v. Gerry, 845 F.2d 34, 36 (1st Cir.1988); United States v. Veillette, 778 F.2d 899, 902 (1st Cir.1985), cert. denied, 476 U.S. 1115, 106 S.Ct. 1970, 90 L.Ed.2d 654 (1986). And, that being so, the conduct of the police was lawful. 916 F.2d at 758. Other courts have sanctioned attempts by police to contact residents by knocking at the back door. See United States v. Garcia, 997 F.2d 1273 (9th Cir. 1993); United States v. Bradshaw, 490 F.2d 1097 (4th Cir.), cert. denied, 419 U.S. 895 (1974); Long v. State, 532 S.W.2d 591 (Tex. Crim. App. 1975). The Eighth Circuit has held that the officers’ legitimate objective of finding a resident to question him about a theft extended to their actions in proceeding to the rear of the house after receiving no answer at the front door. United States v. Anderson, 552 F.2d 1296 (8th Cir. 1976). Here, there was no evidence the police engaged in any action except to knock at the front door and back door. There were no fences, shrubbery, barricades, or signs restricting access to the back of the house. In fact, there was testimony that a path led from the front of the house to the back and nothing to suggest that the area was off limits.  We conclude that any intrusion upon appellants’ right of privacy under the Fourth Amendment by the Fayetteville police in knocking at the back door was, at most, minimal and did not approach the level of substantiality contemplated by our cases and the specific language of Rule 16.2(e) of the Arkansas Rules of Criminal Procedure.  Even if we could accept appellants’ arguments, a crucial question would remain unanswered — was the discovery of the marijuana plants in the yard an exploitation of the “poisonous tree” doctrine? The burden on that issue, which the trial court was not asked to address, rests on the appellants. Walton & Fuller v. State, 245 Ark. 84, 431 S.W.2d 462 (1968). For the reasons stated, the order of the circuit court denying the motion to suppress is affirmed. Affirmed. Pittman, Crabtree, Bird, and Meads, JJ., agree. Roaf, Neal, Griffen, and Hart, JJ., dissent.   Appellants’ brief, p. 136.